DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims
	The amendments received on Dec. 15, 2021, have been entered.  Claims 17 and 18 have been canceled. Claims 1-16 and 19 are pending and are examined in this Office Action.

Rejections that are Withdrawn
	
	All rejections of claims 17 and 18 are moot in light of the Applicant’s cancelation of these claims.	

The rejection of claims 1-16 and 19 under 35 U.S.C. 112(a) for lack of enablement is withdrawn in light of the Applicants amendments to the claims and in light of their perfection of the biological deposit.

The rejections of claims 4-6 and 8 under 35 U.S.C. 112(a) for inadequate written description are withdrawn in light of the Applicant’s amendments to the claims.


Claim Objections
Claim 4 is objected to because of the following informalities:  the amendment received on Dec. 15, 2021, has added “from which a plant of SAKPXC028 can be regenerated from”, and this is grammatically incorrect because there are two recitations of “from”.  Appropriate correction is requested.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Indefiniteness
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 6 recites characteristics “listed in Table 1”, and Table 1 includes the broad limitations of “white”, “dark greyish purple”, “strong yellow green”, “strong reddish purple”, “Dark Red”, “Very Pale Purple” etc. in parenthesis, and the table also includes specific Royal Horticultural Society of London color codes which are the narrower statements of the limitations. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Furthermore, according to the MPEP a Table should not be recited in a claim unless there is no other practical way to define the invention in words (see MPEP 2173.05(s)).
Applicant argues that the RHS color designations are followed by color descriptions that are set forth with the specific RHS color designations and therefore the description in parenthesis is not arbitrary and is a definite color description that is present with every RHS color. Resp 7.  This is not persuasive, however, because the color designations could be associated with a completely different context, such as a 
Applicant argues that MPEP 2173.05(s) states that incorporation by reference is permitted “… where it is more concise to incorporate by reference than duplicating a drawing or table into the claim”. Resp 7. This is not persuasive, however, because this is not the complete context of MPEP 2173.05(s).  Here is the entire section of the MPEP:
 2173.05(s)    Reference to Figures or Tables [R-10.2019]
Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted).
Reference characters corresponding to elements recited in the detailed description and the drawings may be used in conjunction with the recitation of the same element or group of elements in the claims. Generally, the presence or absence of such reference characters does not affect the scope of a claim. See MPEP § 608.01(m) for information pertaining to the treatment of reference characters in a claim.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

This application does not present an “exceptional circumstance[ ] where there is no practical way to define the invention in words”.  Furthermore, the table itself causes issues of indefiniteness, as discussed above.  Applicant is advised to amend claim 6 to delete “listed in Table 1” to overcome this rejection.

Inadequate Written Description
Claims 12 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The 
The claims are directed to a plant produced by a method that “comprises” transforming a plant of variety SAKPXC028 with a transgene (claim 12) and a plant produced by a method comprising editing the genome of the plant, or a plant part thereof, by using zinc finger nucleases, transcription activator-like effector nucleases (TALENs), engineered homing endonucleases/meganucleases, and the clustered regularly interspaced short palindromic repeat (CRISPR)-associated protein 9 (Cas9) system (claim 16).
With regard to claim 12, the claim is directed to a plant produced by a method that comprises transforming a plant of variety SAKPXC028, however, many methods of transformation end with producing seeds from the transformed plantlets, and this would involve going through meiosis and having the chromosomes recombine, thereby arriving at a plant that no longer retains the underlying genetics of plant variety SAKPXC028.  Because the claimed variety is a hybrid, the two copies of each chromosome are very different, with one copy coming from the petunia parent and the other copy coming from the calibrachoa parent; and during meiosis, the two copies of the chromosomes will recombine via cross-over events arriving at chromosomes that are mosaics of the chromosomes from the two original parent plants.   Therefore, such plants are not described.

	In each of these claims, the issue is that the claims are inclusive of progeny cells/seeds/plants when the variety of the invention is a hybrid plant and the deposited tissue is hybrid tissue containing chromosomes from each of the two divergent parent plants.  Therefore, progeny from sexual reproduction will not be adequately described because of the shuffling of genes from the two parent plants’ chromosomes during meiosis/gametogenesis that is inherent to sexual reproduction.
	Applicant argues that claim 16 depends from claim 15 which is directed to specific methods that are targeted to produce specific known, non-random results, and therefore, the resulting product in claim 16 is specific and known.  Resp 8-9. Applicant argues that claim 16 refers to editing the genome of the plant of SAKPXC028, there is no meiosis that is recited to claimed in the methods of claim 15, and there is no mention of seeds produced in claim 16. Id. This is not persuasive, however, because there is nothing in claim 15 that excludes sexual propagation as part of the mutagenesis method; the claim specifically uses the open language of “comprising” in the second line. Claim 16 does not have any requirement that the plant produced by the method is produced using 
	Applicant did not provide any arguments to rebut the rejection of claim 12.

Summary
	
Claims 1-16 and 19 are pending.  Claim 4 is objected to for an informality. Claims 6, 12, and 16 are rejected.  Claims 1-3, 5, 7-11, 13-15, and 19 are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the 

Examiner’s Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHY KINGDON WORLEY whose telephone number is (571)272-8784.  The examiner can normally be reached on M-F 9:00 - 5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo "Joe" Zhou can be reached on (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CATHY KINGDON WORLEY
Primary Examiner
Art Unit 1662



/CATHY KINGDON WORLEY/Primary Examiner, Art Unit 1662